Judgment, Supreme Court, New York County (Bonnie Wittner, J., at initial request for psychiatric examination; John Cataldo, J., at subsequent requests, jury trial and sentence), rendered July 31, 2002, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 years and 3½ to 7 years, unanimously affirmed.
Each of the courts that ruled on the issue properly exercised its discretion in denying defense counsel’s request for an examination of defendant pursuant to CPL article 730. Both courts properly relied on their own extensive observations of, and interactions with, defendant at various proceedings, at which defendant exhibited an understanding of the proceedings and an ability to assist in his defense (see People v Russell, 74 NY2d 901 [1989]; People v Reid, 228 AD2d 362 [1996], lv denied 88 NY2d 1024 [1996]; People v Seidman, 206 AD2d 257 [1994], lv denied 85 NY2d 980 [1995]). Furthermore, there was nothing in defendant’s background, the circumstances of the crime, or defendant’s videotaped statement that indicated that he was mentally ill.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Lerner, Friedman and Gonzalez, JJ.